DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operation unit in claim 1 identified within the Specification as element 154, a first holding portion in claim 4 identified within the Specification as element 131.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	The claims both recite, “the second roller is removed from the first cover in a state where the first cover is opened.”  MPEP 2173.05(p) states, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.”  This is not a case where a functional limitation is recited to describe capabilities of recited structure.  Instead, these are actions not associated with anything and creating an indefiniteness issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga US 2019/0094783 (“Koga”).
 	Regarding claim 1, Koga disclosed a feeding device, comprising: 
 	a loading unit (50) at which a printing medium is loaded; 
 	a first roller (104) that transports the printing medium; .
 	a transport path member (including 110) at which the first roller is disposed, the transport path member constituting a transport path on which the printing medium is transported; 
 	a drive source (paragraph 0041) that generates a drive force that rotates the first roller; 
 	a clutch (see at least Figures 10A and 11A) that is movable between a coupling position at which the drive force of the drive source is transmitted to the first roller, and a release position at which the drive force of the drive source is not transmitted to the first roller; and 
 	an operation unit (Figure 11A) for operating a movement of the clutch, wherein the operation unit is provided at a position, on the transport path member, facing the printing medium being transported by the first roller (Figure 7A), and the first roller is removable from the transport path member when the clutch is located at the release position (Figure 7C).
 	  Regarding claim 2, Koga disclosed a first cover (130) that covers the operation unit; and a second cover that covers the first cover (paragraph 0061), wherein in a state where the second cover is opened, the transport path and the first cover are exposed, and in a state where the second cover is opened and the first cover is opened, the operation unit becomes operable to move the clutch and the first roller is removable from the transport path member.  
 	Regarding claim 3, Koga disclosed a second roller (113a/104c) held by the first cover and pressed against the first roller, wherein the second roller is removed from the first cover in a state where the first cover is opened.  
 	Regarding claim 5, Koga disclosed a first rib and a second rib are provided on the transport path, and the operation unit is located between the first rib and the second rib in a first axial direction parallel to a rotation shaft of the first roller (Figures 7A-7C).
 	Regarding claim 6, a distance between the first rib and the second rib in the first axial direction would be 15mm or greater (see Figures 7A-7C).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aono et al. US 2018/0120726 teaches at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653